Detailed Action
This office action is in response to amendments filed on 5/13/22. Claims 1-20 are under consideration in this Office Action.  Claims 1, 8 and 15 have been amended and claims 2, 9 and 16 are cancelled. Claims 1, 3-8,10-15 and 17-20 are found to be in a condition of allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons For Allowance
Claims 1, 3-8, 10-15 and 17-20 are allowed over the prior art on record.  The following is an examiner’s statement of reasons for allowance:  Amended claims 1, 8 and 15 recite “wherein the multi-attention network comprises: a bi-directional attention layer that analyzes the plurality of vectors; and a multi-task model that produces the first score and the second score based on an output from the bi-directional attention layer.” The closest art that teaches these limitations come from the cited art  Song (US 20200193974 A1) who teaches “Claim 18: The apparatus of claim 12, wherein, for the recognition of the plural frames of the first speech, the processor is configured to use calculated acoustic scores of frames of the extracted select frames, calculated by the bi-directional neural network-based acoustic model, for inferring acoustic scores of respective frames of the plural frames of the first speech that correspond to the frames of the extracted select frames, the use of the calculated acoustic scores including deriving an acoustic score of one of the plural frames other than the extracted select frames, as an adjacent frame and being adjacent to one or more of the frames of the extracted select frames or the respective frames of the first speech, based on one or more calculated acoustic scores of the frames of the extracted select frames and/or one or more derived acoustic scores of the respective frames of the first speech.” However, neither Song nor any other cited references teach a bi-directional attention multi-task model that teaches first and second score based on an output from the bi-directional attention layer” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATHAR N PASHA/Examiner, Art Unit 2657                                                                                                                                                                                                        



/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657